Exhibit 10.6



THIRD AMENDMENT TO LEASE AGREEMENT
PARCELS 1 AND 2, PARCEL MAP NO. 16960
(January 24, 1989)


THIS THIRD AMENDMENT TO LEASE AGREEMENT OF JANUARY 24, 1989 ENTITLED “LEASE
AGREEMENT PARCELS 1 AND 2” (“Third Amendment”) is entered into this 20th day of
June, 2002, pursuant to Ordinance No. C-7795 adopted by the City Council of the
City of Long Beach on the 2nd day of April, 2002 (“Ordinance”), by and between
the CITY OF LONG BEACH, a municipal corporation (“Landlord”) and KILROY REALTY,
L.P., a Delaware limited partnership (“Kilroy Realty, L.P.”),
successor-in-interest to KILROY LONG BEACH ASSOCIATES, a California limited
partnership (“KLBA”), hereinafter referred to as “Developer”.


RECITALS


A.     On July 17, 1985, a lease was entered into between Landlord and Developer
(“All-Inclusive Lease”), which demised to Developer approximately thirty-seven
(37) acres near the Long Beach Municipal Airport.


B.     On July 22, 1988, Parcel Map No. 16960 was recorded in Book 208, Pages
92-100 of Parcel Maps in the Office of the County Recorder, Los Angeles County,
State of California.


C.    On January 24, 1989, pursuant to section 7.6 of the All-Inclusive Lease,
Developer and Landlord entered into an instrument entitled “Lease Agreement
Parcels 1 and 2” (“Lease”) demising only parcels 1 and 2 of Parcel Map No.
16960, thereby enabling Developer to separately develop and improve said parcels
1 and 2; and





1

--------------------------------------------------------------------------------



D.    On December 28, 1990, the Lease was amended by an instrument entitled
“First Amendment to Lease Agreement.”


E.    On July 21, 1993, the interest of Developer in the Lease was assigned by
KLBA to THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY (“NML”) by that certain
Assignment of Developer’s Interest as Lessee in Ground Lease, dated as of July
21, 1993, and recorded as Instrument No. 93-1422619 in the Office of the Los
Angeles County Recorder.


F.    On January 31, 1997, Kilroy Realty, L.P. succeeded to the interest of
Developer in the Lease as a result of an assignment by NML to Kilroy Realty,
L.P., which was approved by City of Long Beach on January 31, 1997, by that
certain Assignment and Assumption of Lessee’s interest in Ground Lease, dated as
of January 31, 1997, and recorded as Instrument No. 97- 174352 in the Office of
the Los Angeles County Recorder.


G.    On April 28, 1997, the Lease was amended by an instrument entitled “Second
Amendment to Lease Agreement.” T h e Lease, the First Amendment to Lease
Agreement, Assignment of Developer’s Interest as Lessee in Ground Lease,
Assignment and Assumption of Lessee’s Interest as Lessee in Ground Lease, and
the Second Amendment to Lease Agreement are hereinafter referred to as the
“Subdivided Lease”.


H.    The parties now desire to further amend the Subdivided Lease.


NOW THEREFORE the Subdivided Lease is hereby amended as follows:


1.    Subsection 3.2.1 of the Subdivided Lease is amended in its entirety to
read as follows:

2

--------------------------------------------------------------------------------







3.2.1 Adjustment Dates. In order to adjust the annual Ground Rent for parcels 1
and 2, the fair market land value of each parcel and the prevailing rate of
return shall be determined as of January 1, 1998 and January 1, 2001 and every
five (5) years thereafter for parcel 1 and July 1, 1997 and January 1, 2001 for
parcel 2 and every five (5) years thereafter. The Ground Rent shall be adjusted
accordingly on the first day of each sixth year. Said dates of adjustment of
Ground Rent shall be referred to for convenience as “adjustment dates.”


2.    Subsection 3.2.4 of the Subdivided Lease is amended in its entirety to
read as follows:


3.2.4    Maximum Rent Adjustment. The adjustment, if any, in Ground Rent for
parcels upon which one or more buildings have been constructed at the time of
any adjustment date shall be limited as set forth below:


3.2.4.1    Allocation to Parcels. At the time of execution of the Lease, the
Ground Rent shall be allocated between the parcels within the Premises in the
manner set out in subsection 3.1.2. The percentage of rent attributable to each
parcel shall remain in effect during the term of the Subdivided Lease unless
parcel areas change.


3.2.4.2    Base Period. The Base Period for a parcel shall be the first twelve
(12) calendar month period after the point in time when eighty percent (80%) of
the rentable space on the particular parcel is first leased. The Base Period for
Parcel 1 is hereby established to be the twelve (12) month period from 8/1/88 to
7/31/89; and the Base

3

--------------------------------------------------------------------------------



Period for Parcel 2 is hereby established to be the twelve 2 (12) month period
from 6/1/88 to 5/31/89.


3.2.4.3    Comparison Year Period. The Comparison Year Period for a parcel shall
be the twelve (12) month period immediately prior to the applicable Ground Rent
adjustment date.


3.2.4.4    Weighted Average Sublease Monthly Rental Rate. For each parcel, the
Weighted Average Sublease Monthly Rental Rate for each applicable Base Period or
Comparison Year Period shall be determined as follows.


a.    Each of the subleases in existence during a particular Base Period or
Comparison Year Period shall be categorized as a full service gross lease. To
the extent that any of the sublease agreements are other than a full service
gross lease, the base monthly rent under such sublease shall be converted to an
equivalent full service gross lease by increasing such base monthly rent by the
amount of expenses paid directly by the subtenant that normally would be paid by
the landlord under a full service gross lease during the first year of
occupancy. The base rent paid under a full service gross sublease or other type
of lease in which the base rent is converted as provided herein is defined as
the “base rent”. If during a particular Base Period or Comparison Year Period
there is a sublease(s), other than a full service gross lease, Developer shall,
within sixty (60) days after Landlord’s written request, which request may only
occur after the expiration of the first nine (9) months of a Comparison

4

--------------------------------------------------------------------------------



Year Period, deliver to Landlord information identifying expense items and the
amounts thereof which have been paid by a subtenant under such sublease and have
been added to the base monthly rental thereunder to convert such sublease to an
equivalent full service gross lease. In addition, such information shall also
include the amount of any excess tenant improvement amortizations or other
similar concessions or considerations that Developer has received and excluded
from base rent.


b.    For each sublease on a particular parcel, the total base rent stabilized
to exclude excess tenant improvement amortization or other similar concessions
or considerations, due to and to be received by Developer over the entire term
of such sublease (said term shall specifically exclude any unexercised option
periods and said base rent shall only include fixed rental increases) shall be
computed and then divided by the rentable square footage of said sublease space,
and the result shall then in turn be divided by the total number of months of
said sublease term. The resulting amount shall be deemed to be the Average
Sublease Monthly Rental Rate for that particular sublease. Each such amount
shall then be weighted by multiplying it by the quotient resulting from dividing
the sublease’s total rentable square footage by the total rentable square
footage under sublease resulting in the Weighted Average Sublease Monthly Rental
Rate for each sublease. The sum of all such amounts shall be the Total Weighted
Average Sublease Monthly Rental Rate.

5

--------------------------------------------------------------------------------







3.2.4.5    Sublease Rental Percentage Change. The Sublease Rental Percentage
Change for each parcel shall be determined by calculating the average percentage
change of the Total Weighted Average Sublease Monthly Rental Rates between the
Base Period and the applicable Comparison Year Period. Said average percentage
change calculation shall be performed as follows:


a.    The Base Period Total Weighted Average Sublease Monthly Rental Rate shall
be subtracted from the Comparison Year Period Total Weighted Average Sublease
Monthly Rental Rate, and then dividing that result by the Base Period Total
Weighted Average Sublease Monthly Rental Rate.


3.2.4.6    Adjusted Ground Rent. The “Adjusted Ground Rent” for each parcel at
any given adjustment date shall be the lesser of the Adjusted Fair Market Rental
Value for such parcel as determined in subsection 3.2.2 above or the initial
Ground Rent for such parcel plus the product of the Sublease Rental Percentage
Change determined in 3.2.4.5 above times the initial Ground Rent for such
parcel.


3.2.4.7    Sale or Assignment of Leasehold Interest. Should the Developer sell,
assign or otherwise transfer its leasehold interest to an owner-user such that
sublease rental is not paid to Developer, the fair market sublease rental for
such building, using the criteria and methods set out in subsection 3.2.2, shall
become the basis for calculating the maximum rental adjustment using the process
described in subsection 3.2.4.5 above.

6

--------------------------------------------------------------------------------







3.2.4.8 ARBITRATION OF DISPUTE. ANY DISPUTE BETWEEN LANDLORD AND DEVELOPER
CONCERNING THE CONVERSION OF A SUBLEASE TO AN EQUIVALENT FULL SERVICE GROSS
LEASE, OR THE EXCLUSION OF EXCESS TENANT IMPROVEMENT AMORTIZATIONS OR OTHER
SIMILAR CONCESSIONS OR CONSIDERATIONS, AS DESCRIBED IN SUBSECTION 3.2.4.4a
ABOVE, SHALL BE DECIDED BY NEUTRAL BINDING ARBITRATION IN ACCORDANCE WITH THE
RULES OF THE AMERICAN ARBITRATION ASSOCIATION, RATHER THAN BY COURT ACTION.
JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR(S) MAY BE ENTERED IN ANY
COURT HAVING JURISDICTION THEREOF. THE FILING OF A JUDICIAL ACTION TO ENABLE THE
RECORDING OF A NOTICE OF PENDING ACTION, FOR ORDER OF ATTACHMENT, RECEIVERSHIP,
INJUNCTION, OR ACTION, FOR ORDER OF ATTACHMENT, RECEIVERSHIP, INJUNCTION, OR
OTHER PROVISIONAL REMEDIES SHALL NOT CONSTITUTE A WAIVER OF THE OTHER
PROVISIONAL REMEDIES AND SHALL NOT CONSTITUTE A WAIVER OF THE RIGHT TO ARBITRATE
UNDER THIS PROVISION. ANY ELECTION BY A PARTY TO ARBITRATE ANY DISPUTE OR CLAIM
THAT MAY BE ARBITRATED PURSUANT TO THIS AGREEMENT SHALL BE MADE BY SENDING
WRITTEN NOTICE TO THE OTHER PARTY PRIOR TO THE EARLIER OF: (I) THE TIME WHEN AN
ACTION WITH RESPECT THERETO WOULD BE BARRED BY CALIFORNIA LAW; OR (II) IF AN
ACTION HAS BEEN BROUGHT WITH RESPECT THERETO, SIX MONTHS AFTER SERVICE OF SUCH
ACTION UPON THE PARTY ELECTING TO ARBITRATE (OR, IF THE PARTY DESIRING TO ELECT
TO ARBITRATE FILED THE ACTION, SIX MONTHS AFTER THE FILING OF THE ACTION).


WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF WRITTEN NOTICE FROM A PARTY
SUBMITTING ANY DISPUTE TO ARBITRATION PURSUANT TO THIS SUBSECTION, LANDLORD AND

7

--------------------------------------------------------------------------------



DEVELOPER SHALL APPOINT A DISINTERESTED PERSON AS ARBITRATOR (THE “ARBITRATOR”)
AS FOLLOWS: THE PARTIES SHALL REQUEST THE LOS ANGELES SUPERIOR COURT TO CHOOSE
AN ARBITRATOR PURSUANT TO SECTION 1281.6 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE.


THE ARBITRATOR SHALL ESTABLISH A TIME AND PLACE IN THE COUNTY OF LOS ANGELES FOR
HEARING THE MATTER TO BE ARBITRATED, SUCH HEARING TO BE NOT LATER THAN THIRTY
(30) DAYS AFTER THE APPOINTMENT OF THE ARBITRATOR. THE HEARING PROCEEDINGS SHALL
BE CONDUCTED IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION. THE ARBITRATOR SHALL DETERMINE THE CONTROVERSY AND
EXECUTE AND ACKNOWLEDGE HIS OR HER AWARD WITHIN THIRTY (30) DAYS AFTER HEARING
THE MATTER. THE ARBITRATOR SHALL BE ONLY AUTHORIZED TO (X) DETERMINE THOSE
EXPENSE ITEMS AND THE AMOUNT THEREOF WHICH SHOULD BE ADDED TO THE BASE MONTHLY
RENT PAYABLE UNDER A SUBLEASE, OTHER THAN A FULL SERVICE GROSS LEASE, TO CONVERT
SUCH SUBLEASE TO AN EQUIVALENT FULL SERVICE GROSS LEASE AND (Y) THE AMOUNT OF
ANY EXCESS TENANT IMPROVEMENTS AMORTIZATIONS OR OTHER SIMILAR CONCESSIONS OR
CONSIDERATIONS THAT DEVELOPER HAS RECEIVED AND EXCLUDED FROM BASE RENT. THE
DECISION OF THE ARBITRATOR SHALL BE DELIVERED TO EACH PARTY TO THE ARBITRATION
IN WRITING, AND SHALL BE FINAL AND BINDING UPON ALL PARTIES. THE PARTIES EACH
SHALL HAVE THE RIGHT TO REASONABLE DISCOVERY PURSUANT TO THE PROVISIONS OF
SECTION 1283.05 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE DURING THE
PROCEEDINGS. JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED
IN ANY COURT HAVING JURISDICTION THEREOF. THE ARBITRATOR SHALL DETERMINE IN WHAT
PROPORTION THE PARTIES SHALL BEAR THE COST

8

--------------------------------------------------------------------------------



OF THE ARBITRATION, INCLUDING AN AWARD OF REASONABLE ATTORNEY’S FEES.


NOTICE: BY INITIALING THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE ‘ARBITRATION OF DISPUTES’ PROVISION
DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING
UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY
TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS
TO DISCOVERY AND APPEAL, UNLESS SUCH RIGHTS ARE SPECIFICALLY INCLUDED IN THE
‘ARBITRATION OF DISPUTES’ PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY. WE HAVE READ AND UNDERSTAND THE FOREGOING
AND AGREE TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS INCLUDED IN THE
‘ARBITRATION OF DISPUTES’ PROVISION TO NEUTRAL ARBITRATION.
INITIALS:
/s/ GM
 
INITIALS:
/s/ AMW /s/ JCH
 
LANDLORD
 
 
DEVELOPER



3.    Section 3.4. of the Subdivided Lease is amended in its entirety to read as
follows:


3.4.    Adjustments to Ground Rent During Option Term. At the commencement of
each option term, and at the end of each five (5) years of each option term, the
Ground Rent shall be determined as provided in subsection 3.2.2., but with no
adjustment thereto as is provided in subsections

9

--------------------------------------------------------------------------------



3.2.2.1. and 3.2.4. The fair market land value shall be converted into an annual
Ground Rent obligation based on the rate of return then current in the market
for parcels which are currently and fairly appraised.


4.    Section 3.5. of the Subdivided Lease is deleted in its entirety.


5.    The parties agree that the Predevelopment and Infrastructure Costs as
determined under subsection 3.8. are Two Million Seven Hundred Ninety-two
Thousand Three Hundred Seventy Dollars ($2,792,370).


6.    The execution of this Third Amendment by Developer and Landlord shall
constitute Developer’s exercise of each of the five (5) options to extend the
Subdivided Lease term as set forth in section 2.1.2 and shall constitute
Landlord’s approval and granting of each such Subdivided Lease term extension
resulting in an extension of the Subdivided Lease term to and including July 16,
2084. The parties further agree that Landlord, in connection with the adoption
of the Ordinance and execution of this Third Amendment, has reviewed the
Subdivided Lease terms and provisions pursuant to Section 37380 (b) (1) of the
Government Code and Ordinance No. C-7370, and determined that the terms and
provisions of the Subdivided Lease as amended herein fully comply with Section
37380 (b) (1) of the Government Code and Ordinance No. C-7370 including without
limitation the terms and provisions for periodic reviews by Landlord which
reviews take into consideration the then current market conditions.

10

--------------------------------------------------------------------------------







7.    In consideration of Landlord’s approval of Developer’s exercise of each of
the five (5) options and the extension of the Subdivided Lease term to and
including July 16, 2084, Developer within three (3) days of execution of this
Third Amendment shall pay Landlord a Ground Lease extension fee payment in the
amount of Three Hundred Thirty-four Thousand Two Hundred Eight Dollars ($334,
208).


8.    All notices, demands and communications to Developer shall be addressed to
Kilroy Realty, L.P., a Delaware Limited Partnership, Attention: Legal
Department, 2250 East Imperial Highway, Suite 1200, El Segundo, California
90245.


9.    Except as stated in this Third Amendment, the Subdivided Lease shall
remain unmodified and in full force and effect.


IN WITNESS WHEREOF, the parties hereto have caused these presents to be duly
executed with all the formalities required by law as of the date first above
written.

























11

--------------------------------------------------------------------------------





June 14, 2002
KILROY REALTY, L.P., a Delaware limited partnership
 
By: KILROY REALTY CORPORATION,
a Maryland corporation, General Partner
 
By:/s/ Jeffrey C. Hawken    
Name: Jeffrey C. Hawken    
Title: Executive Vice President, Chief Operating Officer   
 
By: /s/ Ann Marie Whitney   
Name: Ann Marie Whitney    
Title: Senior Vice President & Controller   
 
DEVELOPER
 
CITY OF LONG BEACH, a municipal corporation
June 20, 2002
By: /s/ Gerald R. Miller
ASSISTANT City Manager
 
CITY
EXECUTED PURSUANT TO SECTION 301 OF THE CITY CHARTER.




12

--------------------------------------------------------------------------------





The foregoing Third Amendment to Lease Agreement is hereby approved as to form
this 18th day of June, 2002.


 
 
ROBERT E. SHANNON, CITY ATTORNEY
 
By:
/s/ Everett L. Glenn
 
 
Everett L. Glenn, Deputy


13

--------------------------------------------------------------------------------



[exhibit106acknowledgement1.jpg]

14

--------------------------------------------------------------------------------



[exhibit106acknowledgement2.jpg]

15

--------------------------------------------------------------------------------



[exhibit106acknowledgement3.jpg]

16